Opiniion
Cooper, J.:
The funds sought to be subjected by the appellant to the payment of his claim were not raised under the scheme in force at the date of the issuance of the policies, but were paid by others holding policies in the company under a by-law appropriating them to the payment of certain classes of policies pro mía.
To withdraw these funds from appropriation to the objects for which they were paid would be to infringe upon the rights of those who, under the rules of the company at the time of the collection of the money, were equally with complainant entitled to it.
If the fund has been unlawfully collected, it ought to be returned to those who contributed it, and if it has been rightly collected, it ought to go to the persons for whose benefit it wa's paid.
The complainant (appellant), if he participates in its distribution, must do so by reason of the regulation of the company under which it was paid. If he desires to disclaim any interest in it, and to insist upon the performance of the contract made by the officers of the corporation with.him, he may by proper proceedings try his right to such relief; but the sole object'of this bill being to subject the funds now in the hands of the company to the exclusive payment of his policies, and held by it in trust for others equally with him, the injunction was properly dissolved, and the decree is

Affirmed.